ORDER

PER CURIAM.
Christopher Condon (Movant) appeals from the judgment of the circuit court of Warren County denying, without an evi-dentiary hearing, his Rule 29.15 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).